STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 24, 2016
               Plaintiff-Appellee,

v                                                                  No. 326322
                                                                   Chippewa Circuit Court
KEEGAN WILLIAM KANGAS,                                             LC No. 14-001432-FH

               Defendant-Appellant.


Before: GLEICHER, P.J., and SAWYER and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals as of right from his conviction following a jury trial of stealing or
retaining another’s financial transaction device without consent, MCL 750.157n, possessing
another’s financial transaction device with intent to use, deliver, circulate, or sell it, MCL
750.157p, and use of a financial device illegally obtained or retained, MCL 750.157q. He was
sentenced to 365 days in jail for each count, to be served concurrently, with credit for 258 days
on each count. We affirm.

        The instant charges were brought against defendant while he was awaiting trial on two
counts of third-degree criminal sexual conduct.1 They arose from allegations that defendant
stole, retained, used, and sold fellow inmate Eric Baldwin’s prisoner number and personal
identification number (PIN). Evidence was presented that each prisoner is given a PIN number
that links to his commissary account and enables him to pay for phone calls and consumer goods.
To make a telephone call, a prisoner must key in his prisoner number, which identifies the caller,
and his PIN, which charges the prisoner’s commissary account for the call. The prisoners know
that the telephone system logs and records each call, and prison officials have access to
information telling them who made a call, and when and from which telephone the call was
made. At issue are several telephone calls made on April 22, 2014.

      Baldwin testified that while sharing a cell with defendant, defendant kept saying he
wanted to call his girlfriend but did not have any money in his commissary account. Eventually,


1
 People v Kangas, unpublished opinion per curiam of the Court of Appeals, issued December 8,
2015 (Docket No. 323088).


                                               -1-
Baldwin used his own prisoner number and PIN to allow defendant to make the call. Baldwin
testified that he did not cover the telephone in an effort to hide his numbers when entering them.
About two hours later, Baldwin was moved to another cell.

        David Hall, at the time a Department of Corrections shift supervisor at the facility where
defendant was housed, was monitoring the prison’s phone system on another matter when he
noticed that Baldwin was making a telephone call from a cell on the opposite side of the facility
from where he was housed. Hall discovered that another inmate, Donald Alexander, was
actually making the call. When confronted, Alexander told Hall that he had traded defendant
telephone calls for art and food trays. Alexander testified that he did not have any money in his
account to call his wife, so he traded with defendant for three calls, and that each time defendant
keyed in what Alexander thought was defendant’s own prisoner number and PIN.

        Hall searched defendant’s pockets, and found three slips of paper, one of which contained
Baldwin’s prisoner number and PIN. With the aid of printed telephone records, Hall explained
to the jury that several calls had been made with Baldwin’s number. He said that when he
listened to the calls, he determined the callers to be defendant, Alexander, and another inmate,
Christopher Tadgerson, all of which was confirmed by video of the cell from where the calls
originated. Baldwin denied knowing Alexander or Tadgerson, and steadfastly maintained that he
suspected no one other than defendant of obtaining access to his commissary account.

         Defendant claims on appeal that the evidence was insufficient to allow a rational trier of
fact to find that plaintiff had proved the charges against him beyond a reasonable doubt. When
reviewing a trial court’s decision on a motion for a directed verdict, we review the record de
novo to determine whether the evidence presented by the prosecutor up to the time of the motion,
viewed in the light most favorable to the prosecution, could persuade a rational trier of fact that
the essential elements of the crime charged were proved beyond a reasonable doubt. People v
Gillis, 474 Mich. 105, 113; 712 NW2d 419 (2006).

       Defendant was convicted of violating MCL 750.157n(1), MCL 750.157p, and MCL
750.157q.

       MCL 750.157n(1) provides as follows:

               A person who steals, knowingly takes, or knowingly removes a financial
       transaction device from the person or possession of a deviceholder, or who
       knowingly retains, knowingly possesses, knowingly secretes, or knowingly uses a
       financial transaction device without the consent of the deviceholder, is guilty of a
       felony.

        A “financial transaction device” includes any “code, account number, personal
identification number, or a record or copy of a code, account number, or personal identification
number or other means of access to a credit account or deposit account” that can be used to
obtain “goods, services, or anything of value.” MCL 750.157m(f)(v). A “deviceholder” includes
a person “to whom a financial transaction device was issued and who used or accepted a
financial transaction device . . . .” MCL 750.157m(d)(ii). In this case, Baldwin is the
“deviceholder” and the financial transaction device is his prisoner number and PIN. Thus,

                                                -2-
conviction for violating MCL 750.157n(1) requires proof beyond a reasonable doubt that
defendant knowingly obtained possession of, retained, hid, or used Baldwin’s prisoner number
and PIN without Baldwin’s consent, and that he did so intending to defraud or cheat Baldwin. M
Crim JI 30.03.

       MCL 750.157p provides as follows:

               A person who has in his or her possession, or under his or her control, or
       who receives from another person a financial transaction device with the intent to
       use, deliver, circulate, or sell the financial transaction device, or to permit, cause,
       or procure the financial transaction device to be used, delivered, circulated, or
       sold, knowing the possession, control, receipt, use, delivery, circulation, or sale to
       be without the consent of the deviceholder, is guilty of a felony.

Thus, to convict defendant of violating MCL 750.157p, plaintiff had to prove beyond a
reasonable doubt that defendant knowingly possessed or had in his control Baldwin’s prisoner
number and PIN without Baldwin’s consent, that defendant intended to use, deliver, circulate, or
sell the numbers, and that he did use, deliver, circulate, or sell them with the intent to defraud or
cheat Baldwin. M Crim JI 30.5.

       MCL 750.157q provides as follows:

               A person who delivers, circulates, or sells a financial transaction device
       which was obtained or held by that person under circumstances proscribed under
       section 157n, 157p, or 157v, or uses, permits, causes, or procures the financial
       transaction device to be used, delivered, circulated, or sold, knowing the device to
       have been obtained or held under circumstances proscribed under section 157n,
       157p, or 157v is guilty of a felony. [Footnote omitted.]

The trial court delivered the standard jury instruction for § 157q, which defines “deviceholder”
as “a person [or organization] who asks for and is issued [name specific financial transaction
device], or “who uses or accepts a (name device), whether or not the (name device) was asked
for. M Crim JI 30.1; see MCL 750.157m(d).

        Viewed in the light most favorable to the prosecution, Ericksen, 288 Mich. App. at 196,
the evidence presented at trial was sufficient to prove beyond a reasonable doubt that defendant
violated each of these statutes. It is uncontroverted that defendant possessed a scrap of paper
containing Baldwin’s prisoner number and PIN, that defendant used these numbers to make a
telephone call when Baldwin was not present, and that he sold the use of the numbers to
Alexander in exchange for art and food. Defendant urges us to consider the credibility of the
witnesses when analyzing this issue. However, this Court will not interfere with the jury’s role
in weighing the credibility of witnesses. Kanaan, 278 Mich. App. at 619. The dispositive issue is
whether Baldwin gave the numbers to defendant, or defendant stole them (or knowingly retained
them without Baldwin’s consent) and used them without Baldwin’s consent.

        A rational trier of fact could conclude from the evidence presented at trial that defendant
stole or knowingly retained the numbers without Baldwin’s consent, that he possessed them with

                                                -3-
the intent to use them without Baldwin’s consent, and that, having obtained them unlawfully, he
then sold them without Baldwin’s consent. Baldwin testified that he was surprised to find money
missing from his commissary account, and that the only person who could have learned his
identification numbers was defendant. Baldwin testified that when he used his prisoner number
and PIN to allow defendant to call his girlfriend, he turned his back and punched in his numbers
as quickly as possible, but he did not cover the keypad with his hand. Baldwin opined that
defendant could have looked around him or over his shoulder and memorized his identification
numbers. Baldwin testified that he did not authorize defendant, or anyone else, to use his
identification numbers or to link to his commissary account.

        A rational trier of fact could conclude from this evidence that defendant took the
opportunity presented by the close conditions of the small holding cell to steal Baldwin’s
numbers or to retain them without Baldwin’s consent and for the purpose of defrauding Baldwin,
thus violating MCL 750.157n(1). A rational trier of fact could also conclude from the evidence
that defendant had the numbers on his person and used them to make a call when Baldwin was
not present, and that defendant possessed the numbers with the intent to use them without
Baldwin’s consent and for the purpose of defrauding Baldwin, thus violating MCL 750.157p.
Finally, a rational trier of fact could conclude that Baldwin sold the numbers to Alexander, thus
establishing that defendant violated MCL 750.157q.

       Because the evidence was sufficient to allow a rational trier of fact to conclude that the
prosecution proved every element of the charged crimes beyond a reasonable doubt, In re
Winship, 397 U.S. 358, 364; 90 S. Ct. 1068; 25 L. Ed. 2d 368 (1970), defendant’s claim that he was
denied due process of law under federal and state constitutions, US Const, Am VI, XIV, Const
1963, art 1, § 17, must fail.

       Affirmed.



                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ David H. Sawyer
                                                           /s/ Michael J. Kelly




                                               -4-